Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.
Status of the Claims
Claims 1-35 and 48-52 are currently pending and amendments to the claims filed on 11/04/2020 are acknowledged. Thus, claims 1-35 and 48-52 are being examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2020 and 02/19/2019 were filed before the mailing date of the instant action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies are enclosed herewith. 

Terminal Disclaimer
The terminal disclaimer filed on 11/04/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of patent nos. 9187538 and 10166177 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn objections/rejections:
Applicant's amendments and arguments filed 11/04/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. In particular, the obviousness-type double patenting rejections are withdrawn by way of submission of terminal disclaimer. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 32 depending from claim 31 recites ‘helioplex” in line 4, and however, claim 31 does not expressly teach such helioplex. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-35 and 48-52 are rejected under 35 USC 103 as being obvious over Altman et al. (US2015/0093340A1, published on 04/02/2015, IDS of 06/07/2018).




Applicant claims the below claim 1 filed on 11/04/2020:

    PNG
    media_image1.png
    663
    1178
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Altman discloses a gel composition comprising: a pure silk fibroin-based protein fragments substantially devoid of sericin having average weight average molecular weight ranging from about 17 kDa to about 38 kDa or about 39kDa and 80kDa ([0005] and [0010]) which is within the instant Mw range of about 5kDa to about 80kDa (instant claim 1) or about 5kDa to about 18kDa (instant  claim 10) or about 17kDa to about 40kDa (instant claim 11) or about 39kDa to about 80kDa (instant claim 12) and a polydispersity of between about 1.5 and about 3.0 which is identical to the instant polydispersity range, the protein fragments are used in an amount of about 0.1 to about 6.0% which is within the instant ranges of about 0.0001% to about 90% (instant claim 1) or about 0.01% to about 2% (instant claim 2) or about 0.05% to about 0.3% (instant claim 3); oil such as vitamin E, rosemary oil, rose oil, lemon grass oil, essential oil ([0010] & [0214]) which reads on the instant glyceride (e.g., rosemary oil is triglyceride oil) and natural oil, in an amount of about 0.13% (Table 23) which is within the instant range of about 0.1% to about 90% (instant claim 1) or about 0.1% to about 25% (instant claim 6); and water from about 20 wt. % to about 99.9 wt. % which is within the instant water ranges of about 0.1% to about 99% (instant claim 1) or about 75-99% (instant claim 6) or 50-75% (instant claim 7) or 25-50% (instant claim 8) or about 0.1-25% (instant claim 9); the pH of the gel composition is about 1.0 to about 7.0 ([0010]) which overlaps the instant pH ranges of 4-9 (instant claim 1) or 5-8 (instant claim 4) or 5-7 (instant claim 5) ([0010]); and the composition comprising silk fibroin-based solution and essential oil may be combined with emulsifier in order to form a homogenous mixture that contains both the oil phase and the water phase ([0213] and [0214]), and pure silk fibroin-based protein fragments are stable and therefore, the composition comprising such fragments, oil, water and emulsifier may read on the instant emulsion water-in-oil or oil-in-water (instant claims 1-12 & 15-19 & 21). 
Further Altman teaches the composition additionally includes hyaluronic acid or its salt form in an amount of about 0.5% to about 10% ([0006]) which is within the instant ranges of about 0.1% to about 8% (instant claim 13) or about 0.5% to about 2% (instant claim 14); the formulation is in the form of gel, cream, lotion ([0282]) (instant claim 16); the composition further includes pH adjusting agent such as glycolic acid and lactic acid (Table 26) and NaOH ([0285]) (instant claims 22-26, in part); the composition includes further additives such as vitamin E, caffeine ([0010]), titanium dioxide, zinc oxide, minerals, plant, plant extracts, salts, fatty acids, preservatives, essential oils ([0006] and claim 12), aloe ([0019]), glycerin ([0172]), surfactant, skin penetration agent, ([0176] & [0187]) (instant claims 21 & 27-28), sunscreen agent ([0223]) such as zinc oxide or titanium dioxide ([0006]), and oxybenzone, avobenzone, octocrylene, homosalate and octinoxate ([0269]) (instant claims 30-32), and minerals, plants, plant extracts, salts, ; the composition further includes skin penetration enhancers such as decanol, propylene glycol, oleic acid, etc. ([0187]) which reads on instant emollient (instant claims 33-34); and the composition is in the form of sunscreen formulation ([0004])(instant claim 35). 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
Altman does not disclose a single example or embodiment comprising the above listed constituents where the form of the composition is a stable emulsion. However, it would have been obvious to an ordinary person skilled in the art through routine experimentation to formulate the gel composition into an emulsion, based on the teachings of Altman, since Altman discloses that the composition may be emulsified in order to form a homogenous mixture that contains both the oil phase and the water phase ([0213] and [0214]). 
Altman does not expressly teach amount of second oil of instant claim 20; amount of pH adjusting agent of instant claim 22; the specific combination of first/second pH adjusting agent of instant claim 26; and specific combination of additives of instant claim 29.  
However, Altman teaches as oils vitamin E oil, essential oils including lemongrass or rosemary oil and their amounts ([0019] and the Examples), and as pH 
Altman does not expressly teach specific various additives and sunblock agents of instant claim 28 and 31-32 and 48-52 in addition to those disclosed in Altman.  However, Altman teaches various additives such as salts, plant, plant extracts, minerals, and emollients and sunblock as instantly claimed other than those in the applied art and therefore, such specific ingredients would be an obvious variation because they have equivalent function as those disclosed in Altman, in the absence of evidence to the contrary. 
In light of the foregoing, instant claims 1-35 and 48-52 are obvious over Altman. 
Examiner’s Notes
The rejection based on Altman (US2015/0093340A1, published on 04/02/2015) is restored because the effective date of the instant application is 04/29/2016 which is an international filing date, not the filing date of 04/29/2015 of provisional 62/154581 that does not support e.g., the instantly claimed broad ranges of about 0.0001 to about 90% of silk fibroin based protein, about 0.1 to about 99% of an oil, and about 99% to about 0.1% of water, molecular weight of about 5kDa of claim 1, certain species of claim 28 (e.g., talcum powder, witch hazel, aspen bark, sodium anisate, oat flour, aluminum 
To apply the Declaration, applicant is required to amend the ranges to be supportive by the provisional application. 

Claims 1-35 and 48-52 are rejected under 35 USC 103 as being obvious over Altman et al. (US2015/0094269A1, published on 04/02/2015, IDS of 03/24/2020). 

Applicant claims the below claim 1 filed on 11/04/2020:

    PNG
    media_image1.png
    663
    1178
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Altman discloses a gel or film composition comprising: a pure silk fibroin-based protein fragments substantially devoid of sericin having average weight average molecular weight ranging from about 17 kDa to about 38 kDa or about 39kDa and 80kDa ([0005] and [0010] and claims 1 and 18 of prior art) which is within the instant Mw range of about 5kDa to about 80kDa (instant claim 1) or about 5kDa to about 18kDa (instant  claim 10) or about 17kDa to about 40kDa (instant claim 11) or about 39kDa to about 80kDa (instant claim 12) and a polydispersity of between about 1.5 and about 3.0 (claim 1 of prior art) which is identical to the instant polydispersity range, the protein fragments are used in an amount of about 0.1 to about 6.0% ([0010]) which is within the instant ranges of about 0.0001% to about 90% (instant claim 1) or about 0.01% to about 2% (instant claim 2) or about 0.05% to about 0.3% (instant claim 3); oil such as vitamin E, rosemary oil, rose oil, lemon grass oil, essential oil (e.g., [0010] & [0213]) which reads on the instant glyceride (e.g., rosemary oil is triglyceride oil) and natural oil in an amount of about 0.13% (Table 23) which is within the instant range of about 0.1% to about 90% (instant claim 1) or about 0.1% to about 25% (instant claim 6); and water from about 20 wt. % to about 99.9 wt. % (claim 18 of prior art) which is within the instant water ranges of about 0.1% to about 99% (instant claim 1) or about 75-99% (instant claim 6) or 50-75% (instant claim 7) or 25-50% (instant claim 8) or about 0.1-25% (instant claim 9); the pH of the gel composition is about 1.0 to about 7.0 ([0010]) which overlaps the instant pH ranges of 4-9 (instant claim 1) or 5-8 (instant claim 4) or 5-7 (instant claim 5) ([0010]); and the composition comprising aqueous silk fibroin-based solution and essential oil may be combined with emulsifier in order to form a compositoin ([0215]), and pure silk fibroin-based protein fragments are stable and therefore, the composition comprising such fragments, oil, water and emulsifier may read on the instant emulsion water-in-oil or oil-in-water devoid of evidence to the contrary. Further the prior art composition is stable such that the pure silk fibroin-based protein fragments do not spontaneously or gradually gelate and do not visibly change in color or turbidity when in an solution for at least 10 days ([0006] and [0142]) (instant claims 1-12 & 15-19 & 21). 
Further Altman teaches the composition additionally includes hyaluronic acid or its salt form in an amount of about 0.5% to about 10% ([0006]) which is within the instant ranges of about 0.1% to about 8% (instant claim 13) or about 0.5% to about 2% (instant claim 14); the formulation is in the form of gel, cream, lotion ([0283]) (instant claim 16); the composition further includes pH adjusting agent such as glycolic acid and lactic acid ([0252] and Table 26) and NaOH ([0286]) (instant claims 22-26, in part); the composition includes further additives such as vitamin E, caffeine ([0010]), titanium dioxide, zinc oxide, minerals, plant, plant extracts, salts, fatty acids, preservatives, essential oils ([0006] and claim 9 of prior art), aloe ([0019]), glycerin ([0173]), surfactant, skin penetration agent, ([0177] & [0188]) (instant claims 21 & 27-28), sunscreen agent ([0224]) such as zinc oxide or titanium dioxide ([0006]), and oxybenzone, avobenzone, octocrylene, homosalate and octinoxate ([0270]) (instant claims 30-32), and minerals, plants, plant extracts, salts, ; the composition further includes skin penetration enhancers such as decanol, propylene glycol, oleic acid, which reads on instant emollient (instant claims 33-34); and the composition is in the form of sunscreen gel formulation ([0004])(instant claim 35). 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
Altman does not disclose a single example or embodiment comprising the above listed constituents where the form of the composition is a stable emulsion. However, it would have been obvious to an ordinary person skilled in the art through routine experimentation to formulate the gel composition into an emulsion, based on the teachings of Altman, since Altman discloses that the composition may be emulsified in order to form a homogenous mixture that contains both ingredients ([0213]-[0215]). 
Altman does not expressly teach amount of second oil of instant claim 20; amount of pH adjusting agent of instant claim 22; the specific combination of first/second pH adjusting agent of instant claim 26; and specific combination of additives of instant claim 29.  
However, Altman teaches as oils vitamin E oil, essential oils including lemongrass or rosemary oil and their amounts ([0019] and the Examples), and as pH adjusting agent, lactic acid, glycolic acid, and NaOH and their amounts (the Examples), and therefore, from the standpoint of the ordinary artisan, selecting known two specific equivalent oils and two specific equivalent pH adjusting agents among others would be a matter of design or choice because such selection would have expected no more than predictable results, enhanced properties or intended purposes of the formulation, in the absence of evidence to the contrary. 

In light of the foregoing, instant claims 1-35 and 48-52 are obvious over Altman. 
Response to Arguments
Applicant argues that since Altman ‘269 has the same specification, priority, filing dates, named inventorship as Altman ‘340, the rejection over Altman ‘269 should be withdrawn for at least the same reasons as the prior rejection over Altman ‘340. 
The examiner responds that the effective date of the instant application is 04/29/2016 which is an international filing date, not the filing date of 04/29/2015 of provisional 62/154581 that does not support e.g., the instantly claimed broad ranges of about 0.0001 to about 90% of silk fibroin based protein, about 0.1 to about 99% of an oil, and about 99% to about 0.1% of water, molecular weight of about 5kD of claim 1, certain species of claim 28 (e.g., talcum powder, witch hazel, aspen bark, sodium anisate, oat flour, aluminum based compound, sodium bicarbonate, etc.), combination of instant claim 29, additives of instant claims 48-52, etc. Therefore, the effective filing date of the instant application is 04/29/2016, and Altman ‘269 is published on 04/02/2015 which is one year before the said effective filing date of 04/29/2016, and 
To apply the said Declaration, the applicant is required to amend the ranges to be supportive by the provisional application. 


Claims 1-35 and 48-52 are rejected under 35 USC 103 as being obvious over David et al. (WO2013/159101A1, of record) in view of Arai et al., “Biodegradation of Bombyx mori Silk Fibroin Fibers and Films”, Journal of Applied Polymer Science, Vol. 91, 2383-2390 (2004). 

Applicant claims the below claim 1 filed on 11/04/2020:

    PNG
    media_image1.png
    663
    1178
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
David teaches silk fibroin-based gel compositions for e.g., cosmetic use comprising non-hydrolyzed silk fibroin and a humectant agent and methods of making the same (abstract) where the silk fibroin in the composition can be attained by extracting sericin ([0088]) and the silk fibroin is used in an amount of about 1 to about 30% (claim 5 of prior art) which is within the instant range of about 0.0001 to about 90% of instant claim 1 and overlaps about 0.01 to about 2% of instant claim 2 and about 0.05 to about 0.3% of instant claim 3; the silk fibroin has at least 20kDa or at least 30kDa ([0008]) or from 50,000 (=50kDa) to 1000,000 (=1000kDa) ([0032] and claim 24 of prior art) which overlaps the instant range of about 5kDa to about 80kDa of instant claim 1, about 5 to about 18kDA of instant claim 10, about 17 to about 40kDa of instant claim 11, about 39kDa to about 80kDa of instant (instant claim 1, in part; and instant claims 2-3 and 10-12 – pure silk fibroin); the composition has a water carrier in an amount of at least 20% ([0146]) which overlaps the claimed water range of about 0.1 to about 90% (instant claim 1 – water); the composition contains oil carrier such as synthetic or natural oil derived from seeds, nuts, fruits, flowers, plant-based materials, etc. ([0022]) including sweet almond oil, olive oil, wheat germ oil, castor oil, avocado oil, rosehip seed oil, calendula oil, jojoba oil, grape seed oil, apricot kernel oil, flaxseed oil, hazelnut oil, walnut oil, pecan nut oil, macadamia nut oil, sesame oil, emu oil, coconut oil, and vegetable oils such as for example safflower oil, sunflower oil, canola oil, soybean oil, and peanut oil, and any combinations thereof ([0071] and [0110]) or wax such as paraffin wax, beeswax, etc., ([0021]-[0022]) (instant claims 17-19, 23, 33 and 34) and essential oil such as the combination of lemon essential oil and tea tree oil, and amounts are taught ([0029], [0081], and the Examples including Table 5) (instant claims 19-21); and the pH of the personal care compositions is in the range of ab out 3.5 to about 10, specifically from about 4 to about 8 ([0178]) which overlaps the instant pH range of 4 to 9 or 5 to 8 or 5 to 7 (instant claims 1, 4 & 5 - pH); and the composition has aqueous-based phase which can be mixed with an oil-based phase to form an emulsion, e.g., oil-in-water emulsion and water-in-oil emulsion ([0027] and [0144]) (instant claim 15), and the ratio of the aqueous-based phase to the oil-based phase can vary to form different types of emulsion compositions, e.g., water-in-oil compositions or oil-in-water compositions and accordingly, the ratio of the aqueous-based phase to the oil-based phase can vary from about 1: 100 to about 100: 1 ([0027]) and therefore, the oil can be present in an amount of 0.1 to 99% (instant claims 1 & 6-9 – amounts of oil and water); the prior art composition further comprises essential oils, emulsifiers, surfactants, flavors, fragrance, nutraceuticals, vitamins, therapeutic agents, preservatives, antioxidants, anti-inflammatory agents, emollients, anti-redding agents, UV protective actives ([0022], [0029], [0081] and [0168]), hyaluronic acid biopolymer, dextran, or PEO in an amount of about 1 to about 30% ([0083]) which overlaps the instant range of about 0.1 to about 8% or about 0.5 to about 2% (instant claims 13-14); humectant such as glycerin, aloe vera, (claim 30 of prior art); and sun blocks such as zinc oxide, titanium dioxide, aluminum based component, etc. ([0173])(instant claim 28) and an emollient such as vitamin E, jojoba oil, etc. in an amount of about 0.05 to about 20% ([0029], [0148] and [0236]) and silicone oil ([0157]) (instant claims 33-34). The composition further includes neutralizing agents which reads on the instant pH adjusting agent such as sodium hydroxide, potassium hydroxide, ammonium hydroxide, etc. ([0175]) (instant claims 23 & 25-26); plant, plant extracts, phytosterol ([0138]), and sunscreens including dibenzoylmethane derivatives, anthranilate derivatives such as methylanthranilate and homomethyl, 1-N-acetylanthranilate, and mixtures thereof, 2- methyldibenzoylmethane, 4-methyldibenzoylmethane, 4-isopropyldibenzoylmethane, 4-tert- butyldibenzoylmethane, 2,4-dimethyldibenzoylmethane, 2,5-dimethyldibenzoylmethane, 4, 4'- diisopropylbenzoylmethane, 4-(1,1-dimethylethyl)-4'-methoxydibenzoylmethane known as butyl methoxydibenzoylmethane or avobenzone, 2-methyl-5- isopropyl-4'-methoxydibenzoylmethane, 2-methyl-5-tert-butyl-4'-methoxydibenzoylmethane, 2,4-dimethyl-4'-methoxydibenzoylmethane, 2,6-dimethyl-4'-tert-butyl-4'- methoxydibenzoylmethane, and mixtures thereof. In one embodiment, the dibenzoyl sunscreen actives include those selected from 4-(1,1-dimethylethyl)-4'-methoxydibenzoylmethane, 4- isopropyldibenzoylmethane, and mixtures thereof. In another embodiment, the sunscreen active is 4-(1,1-dimethylethyl)-4'-methoxydibenzoylmethane, etc. in an amount of about 2 to about 20% ([0164]-[0166]) (instant claims 30-32); and the composition can be provided in the form of ointment, cosmetics such as gel, hydrogel, paste, lotion, cream, ointment, oil, liquid, serum, shampoo, foam, mousse, spray, aerosol, stick, balm, bar, scrub, emulsion, hair conditioners, skin conditioner, antiperspirants, deodorants or any combinations thereof ([0032], [0042], [0078], and [0136]) (instant claims 16, 27, 30 and 35). Further, the gel composition shelf-stable, and that its, it is stable at room temperature for an extended of time, e.g., at least about 12 months and does not form precipitation of the the silk fibroin-based compositions and/or emulsions can be adapted to form a skin care composition in a form selected from the group consisting of moisturizing body wash, moisturizing cream, etc. ([0131]). 
However, David does not expressly teach polydispersity of instant claim 1. The deficiency is cured by Arai. 
Arai teaches silk fibroin fiber protein from Bombyx mori is one of the most precious raw materials of natural origin and has unique chemical and mechanical properties, and the silk fibroin has various uses including protective gauzes for the treatment of skin burns with improved blood compatibility (see introduction on page 2383); as a protein, silk is susceptible to biological degradation by proteolytic enzymes including chymotrypsin, collagenase, protease, and the rate and extent of degradation may be highly variable, depending on a series of factors related to structural and morphological feature of the polymer, processing conditions, as well as characteristics of the biological environment, and presence of different mechanical and chemical stresses (bridging paragraph pages 2383-2384); and raw silk yarn was degummed (page 2384), and the degummed silk fiber is highly smooth and following exposition to protease, silk fibers showed a higher degree of surface roughness (bridging paragraph which is inside the instant rage of between about 1.5 and about 3.0.  That is, Arai teaches or suggests that polydispersity can be different depending on Mw, Mn, and type of proteolytic enzyme (see e.g., Table II). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and David is that David does not expressly teach the instantly claimed polydispersity. The deficiency is cured by Arai. 
2.  The difference between the instant application and the applied art is that the applied art does not expressly teach specific combination of first/second pH adjusting agents, second oil and its amount, and a combination of first/second oil as instantly claimed. 
3. The difference between the instant application and the applied art is that the applied art does not expressly teach various additives species as instantly claimed of instant claims 29 and 48-52 other than those of the applied art. 


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. Regarding the instant polydispersity of silk fibroin fragments, one of ordinary skill in the art who is aware of the interest and value of fibroin-based proteins free of sericin and their multiple uses including in gels/emulsions for biomedical/or and cosmetic applications, from e.g., David’ teachings using fibroin-based proteins in an moisturizing composition, Arai’s teachings using silk protein having inside range of polydispersity of 1.58-2.52 in a pharmaceutical and/or burned skin protecting area, would have reasonably considered to combine them in order to give improved benefits (e.g., moisturizing effects) of performance to the formulations, e.g., with recognizing that polydispersity can be optimized depending on Mw, Mn, type of proteolytic enzyme, while providing at least desired properties to the cosmetic or dermatological products, devoid of objective evidence to the contrary. 
2. The applied art does not expressly teach a specific combination of first/second pH adjusting agents, and a specific combination of first/second oil, and but David teach as oils vegetable oils and wax, vitamin E oil, and essential oils including combination of lemon essential oil/tea tree oil, and their amounts (Table 5 of David), and as pH adjusting agent (=neutralizing agent) such as NaOH, KOH, Al(OH)2 and their amounts (the Examples), and therefore, from the standpoint of the ordinary artisan, selecting known two specific equivalent oils or two specific equivalent pH adjusting agents among others would be a matter of design or choice because such selection would have 
3. Regarding various additives such as aspen bark, sodium anisate, talcum powder, hops and witch hazel, emollients, sun blocks, or combination of vitamin E, aspen bark, sodium anisate as recited in instant claims 29 and 48-52 other than those disclosed in the applied art, David teaches vitamin E, plant extracts, antioxidants, active agents, cosmetically acceptable agents, skin-lightening agents, anti-inflammatory agents, anti-bacterial agents, viscosity modifiers, photo-thermal elements, wound healing-promoting agents, nano or microparticles, etc.,  they would be an obvious variation because they have equivalent functions as those disclosed in the applied art and they are also conventional ingredients in the skin care or cosmetic product to enhance the properties of the product, in the absence of evidence to the contrary. 
4. Regarding the storage stability, David in view of Arai does not expressly teach the exact storage stability feature of instant claim1, and but such features would be implicit because Arai teaches inside range of polydispersity, and David teaches all the ingredients and overlapping amounts thereof, and the obtained emulsion composition is storage stable without significant change for long term storage ([0070]); the composition is translucent such that turbidity is between 1 and 90 ppm ([0059]) and can maintain stable without no brittle gel formation or no precipitate formation when the composition Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.
In light of the foregoing, instant claims 1-35 and 48-52 are obvious over the applied art. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new secondary reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-28 and 42-49 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 6, 8, 9, 11 and 27-32 of copending application no. 15/543029. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require pure silk fibroin-based protein fragments having overlapping average molecular weights (Mw), oil, overlapping pH, and the fragments have the same polydispersity of between 1.5 to 3.0, in the form of stable (=homogenous) aqueous composition. The difference between the claims of copending ‘029 and the instant claims is that the instant claims do not expressly teach antibacterial activity and antifungal activity. However, such activities would be implicit because both claims require very same silk protein components, overlapping Mw and pH. Further, the instant amounts of fragments, water and oil, such amounts would be optimized or adjusted, in the absence of criticality for the ranges. Consequently, the ordinary artisan 

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KYUNG S CHANG/Primary Examiner, Art Unit 1613